                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 MAXUS METROPOLITAN, LLC,                      )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )     Case No: 20-cv-00095-FJG
                                               )
 TRAVELERS PROPERTY CASUALTY                   )
 COMPANY OF AMERICA                            )
                                               )
        Defendant.                             )

                 CORPORATE DISCLOSURE STATEMENT OF
           TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

       COMES NOW Defendant Travelers Property Casualty Company of America and, pursuant

to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1, hereby makes the following disclosure

of any parent corporation or any publicly held corporation that owns 10% or more of its stock:

       Travelers Property Casualty Company of America is 100% owned by The Phoenix

Insurance Company, which is 100% owned by The Travelers Indemnity Company, which is 100%

owned by Travelers Insurance Group Holdings, Inc., which is 100% owned by Travelers Property

Casualty Corp., which is 100% owned by The Travelers Companies, Inc. The Travelers

Companies, Inc. is the only publicly held company. No individual or corporation owns 10% or

more of the stock of The Travelers Companies, Inc.

                                                     Respectfully submitted,

                                                     /s/ Dale L. Beckerman
                                                     Dale L. Beckerman, MO Bar #26937
                                                     DEACY & DEACY, LLP
                                                     920 Main Street, Suite 1000
                                                     Kansas City, Missouri 64105
                                                     Telephone: (816) 421-4000
                                                     Facsimile: (816) 421-7880
                                                     dlb@deacylaw.com Attorney for Defendant
                                                     Travelers Property Casualty Company of
                                                     America

          Case 4:20-cv-00095-FJG Document 4 Filed 02/11/20 Page 1 of 2
                                                      Brenen G. Ely (pro hac vice to be filed)
                                                      ELY & ISENBERG, LLC
                                                      2100-B SouthBridge Pkwy., Suite 380
                                                      Birmingham, Alabama 35209
                                                      Telephone: (205) 313-1200
                                                      Facsimile: (205) 313-1201
                                                      bely@elylawllc.com
                                                      Attorney for Defendant Travelers Property
                                                      Casualty Company of America

                                 CERTIFICATE OF SERVICE

        I do hereby certify that on February 11, 2020, I electronically submitted the foregoing with
the Clerk of the Court for the United State District Court for the Western District of Missouri using
the CM/ECF system, which will send a Notice of Electronic Filing to the following counsel of
record:

Michael J. Abrams
Kimberly K. Winter
Noah H. Nash
Lathrop GPM, LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 216-2001
mabrams@lathropgage.com
kwinter@lathropgage.com
nnash@lathropgage.com



                                                      /s/ Dale L. Beckerman             ______
                                                      Attorney for Defendant Travelers Property
                                                      Casualty Company of America




                                                 2

          Case 4:20-cv-00095-FJG Document 4 Filed 02/11/20 Page 2 of 2
